DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 14, 2022, and any subsequent filings.
Claims 1, 2, and 4-11 stand rejected.  Claim 3 stands objected to.  Claim 3 has been canceled.  Claims 1, 2, and 4-11 are pending.
As a new examiner has been assigned to this application, Applicants are invited to call the new examiner to discuss any outstanding issues.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
As to Applicants' argument that Claim 1 is allowable as the claim incorporates the limitations of now canceled Claim 3 (Remarks, Page 5 / Paragraph 8), because Claim 1 contains additional grounds for rejection not enumerated in the prior Office action by the prior examiner, Claim 1 is not allowable for the reasons detailed below.
Specification
The disclosure is objected to because of the following informalities:
On page 2, line 4, the space should be deleted before "hydrophobicity"; and,
On Page 7, lines 11, 13, and 15, the term "%w.t" appears to be a typographical error and should be "%wt.".  
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 4-9 are objected to because of the following informalities:  
The amendments to each of the claims does not conform to the requirements of 37 CFR 1.121 for dark, clear, and legible text;
In Claim 2, use of the word "the" before "step" in line 2 renders the claim grammatically incorrect; 
In Claim 4, use of the word "the" before "step" in line 3 renders the claim grammatically incorrect; 
In Claim 5, use of the word "the" before "step" in line 2 renders the claim grammatically incorrect; 
In Claim 6, the terms "sheet" and "tube" both require a hyphen to indicate both modify "type";
In Claim 6, line 2, the semi-colon should be replaced with a comma to render the claim grammatically correct;
In Claim 7, line 4, the semi-colon should be replaced with a comma to render the claim grammatically correct;
In Claim 8, each use of the word "the" before "step" in lines 2 and 3 render the claim grammatically incorrect; 
In Claim 8, the abbreviations for zeolite configuration need to be spelled out completely to avoid any confusion; and,
In Claim 9, use of the word "the" before "step" in line 2 renders the claim grammatically incorrect; 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, clause (3), recites a secondary growth mother liquor yet the claim and specification do not define a primary growth mother liquor making the claim unclear has to what is considered a secondary growth mother liquor.
Claim 1 recites the limitation "two ends" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 14, recites a support yet does not indicate whether this support is the same or different from the support recite in line 9.
Claim 1, line 16, recites "scroll synthesis" yet the claim and specification do not define the meaning of the limitation and, as seen in the accompanying search histories, the term does not appear in the relevant art such that one of ordinary skill in the art would know the meaning of the term.
Claim 1 recites the limitation "organic silane coupling agent" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 8, recites "scroll synthesis" yet the claim and specification do not define the meaning of the limitation and, as seen in the accompanying search histories, the term does not appear in the relevant art such that one of ordinary skill in the art would know the meaning of the term.
Claim 5, line 9, recites "rad/min" yet the claim and specification do not define the meaning of the limitation such that one of ordinary skill in the art would know the meaning of the term.
Claim 5, line 11, recites washing with deionized water yet the claim on line 2-4 indicates the deionized water is mixed with other components rendering the claim indefinite as to the source of the deionized water.
Claim 11 is "use" claim rendering the claim indefinite (see MPEP 2173.05(q)).
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
An attempt has been made to determine the claimed invention, however, the indefiniteness of the claims prevents a thorough search of the prior art based upon any recognizable technical features and limitations in the art.
From the limited understanding possible, and based upon examination of similar claims by other examiners, the claimed invention appears to be disclosed by the combination of Yoon, et al., U.S. Publication No. 2009/0291046, and Deckman, et al., U.S. Patent No. 7,049,259.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779